DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are directed to a “computer-readable medium”.  However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory embodiments (see page 24: “The system memory 1401 includes computer storage media in the form of volatile/or non-volatile memory such as read-only memory.”).  The claims therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “nontransitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “receiving an omnidirectional image of a scene captured by an image sensor; using a trained neural network to generate a rotation equivariant feature map from said omnidirectional image of the scene; and determining information relating to the pose of said image sensor when capturing the scene from said rotation equivariant feature map, 10wherein the rotation equivariant feature map is a SO(3) indexed feature map.”
claim 15: “an encoder network and a decoder network, said encoder network being configured to receive an omnidirectional input image and output a rotation equivariant feature map from said omnidirectional image of the scene, said decoder network 30comprising an orientation decoder network and a position decoder network, said orientation decoder network being configured to determine the orientation of the image sensor and the position decoder network being configured to determine the position of the image sensor”
claim 16: “receive an omnidirectional image of a scene captured by a image sensor; retrieve a trained neural network from said memory and generate a rotation equivariant feature map from said omnidirectional image of the scene; and determine information relating to the pose of said image sensor when capturing the scene from said rotation equivariant feature map.”
claim 18: “an encoder network and a decoder network, said encoder network being configured to receive an omnidirectional input image and output a rotational equivariant feature map from said omnidirectional image of the scene, said decoder network comprising an orientation 20decoder network and a position decoder network, said orientation decoder network being configured to determine the orientation of the image sensor and the position decoder network being configured to determine the position of the image sensor”

The closest prior art of record is noted as follows:
Regarding claims 1 and 16-
Cohen (Convolutional Networks for Spherical Signals, 15 Sep 2017, arXiv, Pages 1-5) and Cohen 2 (Spherical CNNs, 25 Feb 2018, arXiv, Pages 1-15) disclose receiving data from omnidirectional cameras, using a convolutional neural network to generate a SO(3) rotation equivariant representation of the data. However, Cohen and Cohen 2 do not appear to disclose determining information relating to the pose of said image sensor when capturing the scene from said rotation equivariant feature map. 

Regarding claims 15 and 18-
Hara (Spherical Image Generation from a Single Normal Field of View Image by Considering Scene Symmetry, 9 Jan 2020, arXiv, Pages 1-15) discloses in Fig. 4 on page 5, a method for training a model for generating spherical images including an encoder and two decoders. However, the claimed “orientation decoder network” and “position decoder network” to “determine the orientation of the image sensor” and to “determine the position of the image sensor” are not disclosed.
Behl (PointFlowNet: Learning Representations for Rigid Motion Estimation from Point Clouds, 2019, CVPR, Pages 7962-7971) discloses use of a scene flow decoder, rigid motion decoder, object location decoder, and object motion decoder on point cloud data in Fig. 2 on page 7965.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661